Citation Nr: 0208749	
Decision Date: 07/31/02    Archive Date: 08/02/02	

DOCKET NO.  01-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on being 
housebound.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The appellant is a veteran who had active military service 
from January 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefit sought.  Since 
then, the veteran has raised additional claims.  These claims 
were addressed in recent rating decisions and in a statement 
of the case dated in November 2001.  The veteran has not 
appealed these determinations to the Board.  The issues on 
appeal were identified at the hearing before the undersigned 
in December 2001.

In reviewing the veteran's statements and testimony, it 
appears that he may be raising additional claims other than 
those recently addressed by the RO, though this is not clear.  
The veteran has been found to be unemployable due to his 
service-connected disabilities, has been awarded special 
monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of loss of use of one foot, 
has been granted entitlement to special housing assistance 
under 38 U.S.C.A. § 2101(a) (West 1991), and has been granted 
entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment under 38 U.S.C.A. § 3901.  
Accordingly, these issues are not before the Board.  If the 
veteran desires any further specific benefit, he may initiate 
the claim for such benefit with the RO.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
residuals of a right foot/ankle injury, with shortening and 
deformity, rated 60 percent disabling; a somatoform pain 
disorder, rated 50 percent; lumbosacral strain, rated 
40 percent; left knee arthritis, rated 10 percent; a right 
wrist fracture, rated 10 percent; paresthesia of the right 
hand with decreased vibratory sensation of the right small 
finger and a portion of the right fourth finger, rated 
10 percent; an iliac bone graft, donor site scar, rated 
noncompensable; and a right palm laceration scar, rated 
noncompensable.  

2.  The veteran's service-connected disabilities do not 
prevent him from tending to most daily care needs without 
regular personal assistance from others, nor do they or 
render him unable to protect himself from the hazards or 
dangers incident to his daily environment.  

3.  The veteran's service-connected disabilities do not 
result in his being confined to his home or its immediate 
premises.  


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance or on 
being housebound is not warranted.  38 U.S.C.A. §§ 1114(l), 
(s), 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350(b)(i), 
3.352(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection is established for a right foot/ankle 
injury, with shortening and deformity, rated 60 percent; a 
somatoform pain disorder, rated 50 percent; lumbosacral 
strain, rated 40 percent; left knee arthritis, rated 
10 percent; residuals of a right wrist fracture, rated 
10 percent; paresthesia of the right hand with decreased 
vibratory sensation of the right small finger and a portion 
of the right fourth finger, rated 10 percent; an iliac bone 
graft donor site scar, rated noncompensable; and a right palm 
laceration scar, rated noncompensable.  The combined 
schedular rating is 90 percent with a bilateral factor of 
6.4 percent added.  A total disability rating based on 
individual unemployability has been assigned from January 10, 
1989.  Entitlement to special housing assistance has been 
established based on the determination that the veteran is 
permanently and totally disabled as a result of loss or loss 
of use of one lower extremity together with the residuals of 
a disease or injury precluding locomotion without prosthetic 
assistance due to the residuals of the service-connected 
condition of the right foot/ankle injury, with shortening and 
deformity, lumbosacral strain, left knee arthritis and a 
right wrist fracture.  Entitlement to financial aid in the 
purchase of an automobile and adaptive equipment has also 
been established.  

On March 1999 examination for housebound status, the veteran 
complained of right foot pain, knee pain, back pain, and 
wrist pain.  On examination, no upper extremity limitations 
were noted.  He wore a brace on the left leg with a built-up 
shoe on the right foot.  It was noted that he was ambulatory 
with crutches.  The right leg was shorter than his left.  
Difficulties with degenerative joint disease of the left knee 
and morbid obesity were indicated. The examiner specifically 
found that daily skilled services were not indicated.  

On VA aid and attendance/housebound examination in 
April 1999, it was noted that the veteran did not require an 
attendant to be with him when he reported for examination.  
He drove occasionally, but had to use his left foot.  He was 
currently awaiting adaptive equipment so that he can drive as 
needed.  The examiner found that the veteran was not 
permanently bedridden and had no physical disabilities which 
would limit him from managing his benefit payments.  He lived 
by himself.  He had difficulties with speed and mobility.  He 
had someone who cleaned his house on a regular basis, someone 
who cooked for him, and a close neighbor who did his outdoor 
chores.  He sat on his deck in his wheelchair, watched 
television, and was accompanied by someone to the grocery 
store once a week.  He was very rarely away from home longer 
than a short trip or to run an errand.  No gross functional 
restrictions of the upper extremities were found.  He wore a 
right wrist splint due to pain.  A severe functional 
limitation due to his right ankle disorder was reported.  He 
was unable to bear full weight for ambulation on the right 
ankle.  Most of the time, he used a wheelchair, utilizing his 
left lower extremity to propel himself and steering with his 
left hand.  It was difficult to use his right wrist due to 
the pain and limitations from the residuals of a wrist 
fracture.  He could use crutches or a walker for short 
distances in his home.  He left for weekly shopping trips and 
occasional fishing trips for the day, for which he required 
assistance.  He drove occasionally if needed.  The diagnosis 
was status post trauma to the right ankle resulting in 
surgical fusion and length discrepancy of four and one-half 
inches.  Severe functional restriction due to the right ankle 
condition, further exacerbated by a right wrist condition, 
was also noted.  

At an April 1999 VA psychiatric evaluation, the veteran 
described his difficulties.  The examiner noted that there 
were no impairments of thought process or communication, no 
delusions, no inappropriate behavior during the interview, 
and no suicidal or homicidal thoughts. 

Treatment reports obtained by the RO note treatment for pain 
management.  In a March 2001 statement, one of the veteran's 
VA physicians indicated that the veteran was in need of aid 
and attendance at his home due to the combined effect of his 
disabilities.  This physician provided an examination for 
household status dated in March 2001.  It was indicated the 
veteran's upper extremities were normal.  The veteran's lower 
extremity disability was described.  With regard to the 
specific question of whether he was able to walk without the 
assistance of another person, the physician reported in the 
affirmative.  The use of a wheelchair was indicated.  Hip 
pain and the veteran's orthopedic disabilities were noted.

On VA evaluation in January 2001, the veteran stated he did 
not use his right arm.  Paresthesia of the right hand was 
reported with decreased vibratory sensation of the small 
finger and a portion of the fourth finger of the right hand.  
Mild atrophy of the right hand was indicated.  No muscle 
wasting was found.  On evaluation of the veteran's wrist, he 
complained of pain and weakness in the wrist.  He used 
crutches to assist him in walking.  The diagnosis was old 
fracture of the right wrist with limited range of motion and 
a history of laceration of the palm of the right hand.  On 
evaluation of the veteran's spine in July 2001, the diagnosis 
was lumbar pain (likely due to leg shortening).

In July 2001, it was indicated that the veteran was homeless.  
The veteran testified before the undersigned in 
December 2001.  He described his living conditions.  He had 
periodic visits from his 10-year-old son.  A neighbor and his 
spouse assisted him.
II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  [The Board notes that Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 at 7 Fed. Cir. (May 20, 
2002) have recently held that the "duty to assist" 
provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000, which held that they do.]  The claim has 
been considered on the merits.  The veteran has undergone 
numerous evaluations to determine the nature and extent of 
the disabilities at issue.  Letters from the RO to the 
veteran clearly indicate that the RO has considered the VCAA 
in the development of this claim.  

There is no indication of missing pertinent medical records.  
The veteran has had the opportunity to present his 
contentions directly to the undersigned in December 2001.  
The statement of the case, supplemental statement of the 
case, and rating decisions provided him notice of the 
evidence he needs to prevail in his claim.  The Board finds 
further development is not indicated.

III.  Analysis

Under 38 U.S.C.A. § 1114(l), SMC is payable if the veteran, 
as the result of service-connected disability, is in need of 
regular aid and attendance.  The basic criteria for 
determining the need for regular aid and attendance pursuant 
to the provisions of 38 C.F.R. § 3.352(a), are as follows:  
An inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; frequent 
need or adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, laces at the 
back, etc.); an inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to tend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment.  "Bedridden" will be a proper basis for this 
determination.  

 "Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there is constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based upon the 
actual requirements of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  

As noted previously, the veteran has several severe service 
connected disorders, including a right foot/ankle injury, a 
somatoform pain disorder, and lumbosacral strain.  However, 
there is no evidence of record that the service-connected 
disabilities, standing alone, prevent him from performing 
personal care functions or render him bedridden.  VA 
examinations in January 2001, April 1999, March 1999, and the 
March 2001 statement of the VA physician who indicates that 
the veteran is in need of aid and attendance at his home do 
not support such a determination.  The veteran himself has 
indicated that he is able to ambulate with a wheelchair and 
perform most of the functions cited above.  His service 
connected disabilities do not prevent him from dressing or 
grooming himself or attending to the wants of nature.  
Admittedly he would have difficulties cleaning house, or 
cooking meals, and has limited mobility.  However, such 
impairment does not rise to the level necessary to establish 
a need for regular aid and attendance.

SMC under 38 U.S.C.A. § 1114(s) is payable when the veteran 
has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of a 
service-connected disability to his or her dwelling and the 
immediate premise or, if institutionalized, to the ward or 
clinic areas and it is reasonably certain that the disability 
or disabilities and resulting confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.350(i).  

Here, the veteran does not have a single service connected 
disability rated 100 percent (and the ratings for the 
individual disabilities are not in dispute at present).  
While a single disability rated 100 percent is a threshold 
requirement, and the analysis need proceed no further, it is 
noteworthy that the veteran is also not factually shown to be 
housebound.  He requires assistance with any extended travel, 
as he has problems driving (which he indicated he nonetheless 
still engages in).  He has indicated he goes to shop and to 
the store (and attended a hearing hundreds of miles from 
home). 

The Board has considered the contention of the veteran's 
representative regarding the application of the benefit of 
the doubt doctrine; however, there is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal so as to warrant its application.  38 U.S.C.A. 
§ 5107(b).  

As the medical evidence of record shows that the veteran's 
service-connected disabilities are not such that he requires 
aid and attendance and do not render him housebound, the 
benefits sought must be denied. 


ORDER

SMC based on the need for regular aid and attendance or on 
the veteran being housebound is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
	
